Citation Nr: 0116737	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  01-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi




THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel








INTRODUCTION

The veteran served on active duty for training from September 
1963 to March 1964 and on active duty from February 1966 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2000 RO rating decision which denied the 
veteran's claim for a compensable rating for service-
connected left ear hearing loss.


FINDING OF FACT

The veteran's service-connected left ear hearing loss is 
manifested by auditory acuity level I.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty for training from September 
1963 to March 1964 and on active duty from February 1966 to 
October 1967.  

A September 1995 Board decision granted the veteran service 
connection for left ear hearing loss and tinnitus, and denied 
service connection for right ear hearing loss.  An October 
1995 RO decision assigned a 0 percent rating for left ear 
hearing loss, and assigned a 10 percent rating for tinnitus.

In November 1999, the veteran claimed an increased rating for 
left ear hearing loss.

He was given a VA audiological examination in December 1999.  
It was noted he had been fitted with hearing aids in 
September 1999.  The audiology examination indicated that the 
puretone decibel thresholds in the right ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 30, 40, 
65, and 60 decibels, respectively, with an average threshold 
of 49 decibels for these four frequencies.  Right ear speech 
discrimination, using the Maryland CNC Test, was 94 percent.  
The puretone decibel thresholds in the left ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 30, 35, 
65, and 85 decibels, respectively, with an average threshold 
of 54 decibels.  Left ear speech discrimination, using the 
Maryland CNC Test, was 94 percent.

In January 2000, the RO denied the veteran's claim for a 
compensable rating for left ear hearing loss.

In his February 2001 substantive appeal, the veteran asserted 
that he could hardly hear out of his left ear, even with the 
use of a hearing aid.  He indicated that he had difficulty 
talking on the phone.  

Analysis

The veteran seeks a compensable rating for his service-
connected left ear hearing loss.  The file shows the evidence 
has been properly developed, including providing the veteran 
with a VA examination, and there is no further VA duty to 
assist him with his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board notes that the regulations for evaluating hearing 
loss were revised in June 1999, prior to the veteran's filing 
of his current claim for an increased rating.  Therefore, the 
Board will apply the revised regulations in this case.

The percentage evaluation for hearing loss is determined 
based on the results of audiology examination, including the 
score on a controlled speech discrimination test (Maryland 
CNC) and the average puretone decibel threshold for the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  Once these 
test results have been obtained, employing Table VI, a Roman 
numeral designation for hearing impairment of an ear is 
ascertained based on a combination of the speech 
discrimination score and the puretone threshold average.  If 
impaired hearing is service-connected in only one ear, 
hearing impairment in the non-service-connected ear is 
assigned a Roman numeral designation of I unless there is 
total deafness in both ears.  The Roman numeral designations 
of each ear are then entered into Table VII to determine the 
percentage evaluation for hearing loss.  38 C.F.R. § 4.85.  
[In certain circumstances, the rating for hearing loss may be 
determined based only on puretone threshold average, but the 
test results in the present case do not meet the requirements 
for such special rating method.  See 38 C.F.R. §§ 4.85(c), 
4.86.] 

The latest VA audiological examination was conducted in 
December 1999.  This showed the left ear had a speech 
discrimination score of 94 percent and a puretone decibel 
average (for the four frequencies) of 54.  Entering these 
figure into Table VI indicates there is auditory acuity level 
I for the service-connected left ear hearing loss.  Right ear 
hearing loss is non-service-connected and is assigned an 
auditory acuity level of I, since the veteran is not totally 
deaf in both ears.  Entering Table VII with an auditory 
acuity level of I for the service-connected left ear and an 
auditory acuity level of I for the non-service-connected 
right ear results in a 0 percent rating for the service-
connected left ear hearing loss under Diagnostic Code 6100.  

The weight of the evidence demonstrates that the veteran's 
service-connected left ear hearing loss is noncompensable at 
this time.  As the preponderance of the evidence is against 
the claim for a compensable rating, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A compensable rating for left ear hearing loss is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

